Order entered May 11, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00902-CR
                               No. 05-20-00903-CR

                  DANTONIO SENTELL HOOD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F17-75151-I & F17-75066-I

                                     ORDER

      The reporter’s record was filed January 29, 2021. On May 6, 2021, court

reporter Yolanda Atkins filed a supplemental reporter’s record with a corrected

volume 2. We STRIKE volume 2 of the January 29, 2021 reporter’s record.

      The State’s brief is due June 1, 2021. See TEX. R. APP. P. 4.1(a), 38.6(b).

                                              /s/   DENNISE GARCIA
                                                    JUSTICE